 
Exhibit 10.1
    
Execution Version


============================================
============================================


LOAN AGREEMENT
 
between
 
LIVEDEAL, INC., a Nevada corporation
LOCAL MARKETING EXPERTS, INC.
VELOCITY MARKETING CONCEPTS, INC.
247 MARKETING, LLC
TELCO BILLING, INC.
TELCO OF CANADA, INC.
and
LIVEDEAL, INC., a California corporation
 (as Borrowers)


and
 
EVEREST GROUP LLC
(as Lender)


============================================
============================================


Dated: May 13, 2011


 
 

--------------------------------------------------------------------------------

 

Execution Version
 
LOAN AGREEMENT
 
This LOAN AGREEMENT is made this 13th day of May, 2011, by and among LiveDeal,
Inc. a Nevada corporation, formerly known as YP Corp. ("LiveDeal"), Local
Marketing Experts, Inc., a Nevada corporation ("Local"), Velocity Marketing
Concepts, Inc., a Nevada corporation ("Velocity"), 247 Marketing, LLC a Nevada
limited liability company ("247"), Telco Billing, Inc., a Nevada corporation
("Telco Billing"), Telco of Canada, Inc. a Nevada corporation("Telco Canada")
and LiveDeal, Inc., a California corporation ("LiveDeal California"), (each of
LiveDeal, Local, Velocity, 247, Telco Billing, Telco Canada and LiveDeal
California is a "Borrower" and collectively the "Borrowers"), and Everest Group
LLC, a Nevada limited liability company ("Lender").
 
WITNESSETH:
 
WHEREAS, the Borrowers have requested Lender extend a one million dollar
($1,000,000) loan to the Borrowers, the proceeds of which will be used by the
Borrowers for general corporate purposes and provide the Borrowers with working
capital; and
 
WHEREAS, Lender is willing to extend the loan on the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of Lender making the loan to the
Borrowers as herein provided, the premises set forth above, which are
incorporated herein by this reference and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:
 
1.           DEFINITIONS.  As used herein, the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
 
1.1.           "Affiliate" shall mean any Person which, directly or indirectly,
through one or more intermediaries controls, is controlled by or is under common
control with, any other Person.  For purposes hereof, "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting stock or other equity interests, by contract or otherwise.
 
1.2.           "Agreement" shall mean this Loan Agreement dated May 13, 2011
between the Borrowers and Lender.
 
1.3.           "Authenticate" shall mean to sign or to execute or otherwise
adopt a symbol, or encrypt or similarly process a record in whole or in part,
with the present intent of the authenticating person to identify the person and
adopt or accept a Record.
 
1.4.           "Banking Day" shall mean any day other than a Saturday or Sunday
on which commercial banks in Nevada are generally open for business.
 
1.5.           "Borrower" or "Borrowers" shall have the meaning given to such
terms in the opening paragraph of this Agreement.
 
1.6.           "Capital Interests" shall mean any and all shares, interests,
participations or other equivalents (however designated) of each Borrower at any
time outstanding, and any and all rights, warrants or options exchangeable for
or convertible into such capital interests (but excluding any debt security that
is exchangeable for or convertible into such capital interests).
 
 
 

--------------------------------------------------------------------------------

 

1.7.           "Change of Control" shall be deemed to have occurred if either
(i) LiveDeal ceases to own 100% of the Capital Interests of each of the other
Borrowers; (ii) a change in the Articles of Incorporation or Bylaws of LiveDeal
which causes Control of LiveDeal or the Persons which own or control LiveDeal to
reside in an unaffiliated third Person; (iii) the sale, assignment, pledge,
gift, or other transfer of all or substantially all of the business and/or
assets of Borrowers to an unaffiliated third Person; (iv) the merger or
consolidation of any Borrower if the surviving, successor corporation is not
controlled by LiveDeal's current owners; or (v) the sale of a majority of the
shares of voting stock of any Borrower to an unaffiliated third Person.
 
1.8.           "Code" shall mean the Internal Revenue Code of the United States.
 
1.9.           "Collateral" shall mean (i) all of the Property and interests in
such Property and (ii) all other property of the Borrowers, in each case, that
secures the payment and performance of any of the Obligations pursuant to any of
the Loan Documents or otherwise.
 
1.10.         "Control" means having the power to direct the affairs of an
entity by reason of: (i) having the power to elect or appoint, through
ownership, membership, or otherwise, either directly or indirectly, fifty
percent (50%) or more of the governing body of the entity; (ii) owning or
controlling the right to vote fifty percent (50%) or more of the shares of
voting stock or other voting interest of the entity; or (iii) having the right
to direct the general management of the affairs of the entity by contract or
otherwise.
 
1.11.         "Deposit Account" shall have the meaning given to such term in the
General Security Agreement.
 
1.12.         "Environment" shall mean any water or water vapor, any land
surface or subsurface, air, fish, wildlife, biota and all other natural
resources.
 
1.13.         "Environmental Laws" shall mean all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
Environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto
 
1.14.         "Equipment" shall have the meaning given to such term in the
General Security Agreement.
 
1.15.         "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
1.16.         "Events of Default" shall have the meaning given to such term in
Article 11 of this Agreement.
 
1.17.         "Fiscal Year" shall mean a year of 365 or 366 days, as the case
may be, ending on last day of December of any calendar year.
 
1.18.         "Funded Debt" of any Person shall mean, without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than accrued expenses, and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument.

 
3

--------------------------------------------------------------------------------

 
 
1.19.         "GAAP" shall mean generally accepted accounting principles
consistently applied and maintained throughout the period indicated and
consistent with the prior financial practice of the Borrowers, except for
changes mandated or permitted to be adopted by the Financial Accounting
Standards Board or any similar accounting authority of comparable
standing.  Whenever any accounting term is used herein which is not otherwise
defined, it shall be interpreted in accordance with GAAP.
 
1.20.         "General Security Agreement" shall mean the General Security
Agreement substantially in the form attached hereto as Exhibit A, dated the date
hereof and executed and delivered by Borrowers to Lender, as the same may be
amended, modified or supplemented from time to time.
 
1.21.         "Governmental Rules" shall have the meaning given to such term in
Section 4.23 of this Agreement.
 
1.22.         "Hazardous Substances" shall mean materials that, because of their
quantity, concentration or physical, chemical or infectious characteristics, may
cause or pose a present or potential hazard to human health or the Environment
when improperly used, treated, disposed of, generated, manufactured, transported
or otherwise handled, and includes, without limitation, any and all hazardous or
toxic substances or materials, as defined or listed under any of the
Environmental Laws, and petroleum and its byproducts.
 
1.23.         "Indebtedness" shall mean and include all obligations for borrowed
money of any kind or nature, including Funded Debt, contingent obligations under
guaranties or letters of credit and all obligations for the acquisition of any
fixed asset, including capitalized leases or improvements which are payable over
a period longer than one year, regardless of the term thereof or the Person or
Persons to whom the same is payable, and the Obligations.
 
1.24.         "Inventory" shall have the meaning given to such term in the UCC.
 
1.25.         "Knowledge of the Borrowers" shall mean the knowledge of any
officer or executive of the Borrowers.
 
1.26.         "Lender" shall have the meaning given to such term in the opening
paragraph of this Agreement.
 
1.27.         "Lien" shall mean any deed of trust, mortgage, pledge,
hypothecation, assignment, deposit or preferential arrangement, encumbrance,
lien (statutory or other) or other security agreement or security interest of
any kind or nature whatsoever, including any conditional sale or other title
retention agreement and any capital or financing lease having substantially the
same economic effect as any of the foregoing.  For the avoidance of doubt, a
license of intellectual property shall not be deemed a "Lien" hereunder.
 
1.28.         "Loan Documents" shall have the meaning given to such term in
Section 9 of this Agreement.
 
1.29.         "Loan" shall mean the loan made by Lender under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

1.30.         "Material Adverse Effect" shall mean any material adverse effect
on (i) the business, assets, operations or financial condition, of the Borrowers
(taken as a whole), (ii) the ability of the Borrowers (taken as a whole) to pay
or perform the Obligations in accordance with their terms, (iii) the value,
collectability or salability of the Collateral taken as a whole or the
perfection or priority of Lender's Liens on the Collateral, (iv) the validity or
enforceability of this Agreement or any of the Loan Documents or (v) the
practical realization of the benefits, rights and remedies inuring to Lender
under this Agreement and the other Loan Documents.
 
1.31.         "Note" shall mean the Promissory Note substantially in the form
attached hereto as Exhibit B, dated the date hereof and executed and delivered
by the Borrowers to Lender, as the same may be amended, modified or supplemented
from time to time.
 
1.32.         "Obligations" shall mean and include all loans (including the
Loan), advances, debts, liabilities, obligations, covenants and duties owing by
the Borrowers to Lender of any kind or nature, present or future, whether or not
evidenced by any note, guaranty or other instrument, under or in connection with
this Agreement or any other Loan Documents, whether direct or indirect, absolute
or contingent, due or to become due, now due or hereafter arising and howsoever
acquired including, without limitation, all interest, charges, expenses, fees,
reasonable out of pocket attorney's fees and expenses and any other sum
chargeable to the Borrowers under this Agreement or the other Loan Documents.
 
1.33.         "Origination Fee" shall mean twenty thousand dollars ($20,000).
 
1.34.         ""Person" shall mean an individual, partnership, limited liability
company, limited liability partnership, corporation, joint venture, joint stock
company, land trust, business trust or unincorporated organization, or a
government or agency or political subdivision thereof.
 
1.35.         "Plan" shall mean an employee benefit plan or other plan now or
hereafter maintained for employees of the Borrowers or any subsidiary of the
Borrowers and covered by Title IV of ERISA, other than any "multiemployer plan"
(as defined in Section 4001(a)(3) of ERISA).
 
1.36.         "Prepayment Fee" shall mean an amount equal to the present values
(using a 5% discount rate) of prospective payments of interest which, without
the full or partial prepayment of the Loan, could otherwise have been received
by the Lender over the remaining contractual life of the Note.
 
1.37.         "Proceeds" shall have the meaning given to such term in the UCC.
 
1.38.         "Property" shall have the meaning given to such term in the
General Security Agreement.
 
1.39.         "Rate" shall have the meaning given to such term in Section 3.1 of
this Agreement.
 
1.40.         "Receivables" shall have the meaning given to the term "Accounts"
in the General Security Agreement.
 
1.41.         "Record" shall mean information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.  If Lender so specifies with respect to a particular type of
Record, that type of Record shall be signed or otherwise Authenticated by the
Borrowers.
 
1.42.         "Securities Account" shall have the meaning given to such term in
the UCC.
 
 
5

--------------------------------------------------------------------------------

 

1.43.         "Solvent" shall mean when used with respect to any Person, that
such Person (i) owns property the fair value of which is greater than the amount
required to pay all of such Person's Indebtedness (including contingent debts),
(ii) owns property the present fair salable value of which is greater than the
amount that will be required to pay the probable liabilities of such Person on
its then existing Indebtedness as such become absolute and matured, (iii) is
able to pay all of its Indebtedness as such Indebtedness matures and (iv) has
capital sufficient to carry on its then existing business.
 
1.44.         "Termination Date" shall have the meaning given to such term in
Section 2.4 of this Agreement.
 
1.45.         "UCC" means the Uniform Commercial Code as in effect from time to
time.
 
2.           THE LOAN.
 
2.1.           Loan.  Subject to the terms and conditions of this Agreement and
relying upon the representations and warranties set forth in this Agreement, for
so long as no Event of Default shall have occurred, Lender shall make a Loan to
the Borrowers on their request in an aggregate amount not to exceed one million
dollars ($1,000,000).  Subject to the limitations set forth in this Agreement,
the Borrowers may repay Loan without any premium or penalty.
 
2.2.           Manner of Borrowing.  Provided that the Borrowers shall have
satisfied all conditions precedent set forth in Article 9 of this Agreement,
Lender shall make the Loan to the Borrowers in the full amount of the Loan in
immediately available funds for credit to such account as LiveDeal specifies in
writing to Lender.
 
2.3.           Evidence of the Borrowers' Obligations.  The Borrowers'
obligation to pay the principal of, and interest on, the Loan made to the
Borrowers shall be evidenced by the Note executed by the Borrowers and delivered
to Lender.  The Loan made under the Note and the status of all amounts evidenced
by the Note as constituting a Loan shall be recorded by Lender on its books and
records or, at its option in any instance, endorsed on a schedule to the Note
and the unpaid principal balance and status so recorded or endorsed by Lender
shall be prima facie evidence in any court or other proceeding brought to
enforce the Note of the principal amount remaining unpaid thereon and the status
of the Loan evidenced thereby; provided that the failure of Lender to record any
of the foregoing shall not limit or otherwise affect the obligation of the
Borrowers to repay the principal amount of the Note together with accrued
interest thereon.  Prior to any negotiation of the Note, Lender shall record on
a schedule thereto the status of all amounts evidenced thereby as constituting a
Loan under the Note.
 
2.4.           Term of the Agreement; Extension; Payment on Termination
Date.  The Agreement shall be for a term (the "Term") commencing on the date
hereof and ending on the earliest to occur of (i) 364 days from the date hereof,
(ii) the date, if any, on which Lender terminates this Agreement pursuant to
Section 11 of this Agreement and (iii) the date, if any, ten (10) days after any
Borrower provides notice to Lender terminating this Agreement; provided,
however, such term may be extended for additional period of months upon the
mutual agreement (in each party's sole and absolute discretion) in writing by
all parties (the "Termination Date").  Notwithstanding anything herein to the
contrary, the Obligations shall be due and payable in full on the Termination
Date.
 
2.5.           Security.  All Obligations of the Borrowers hereunder and under
the Loan Documents, including, without limitation, the Borrowers' obligation to
make payments of principal and interest on the Note, shall be secured by Liens
on the Collateral, as more specifically described in the Loan Documents.
 
2.6.           Substitution and Addition to Collateral.  If the Lender has first
consented thereto (which consent shall be in Lender's sole and absolute
discretion) in an Authenticated Record, from time to time the Borrowers may
substitute, add and obtain the release of certain Collateral securing the
Obligations.  At the time of making any request for Lender's consent, the
Borrowers shall satisfy the conditions precedent in Article 9 of this Agreement
with respect to any substituted or added Collateral.
 
 
6

--------------------------------------------------------------------------------

 


3.           PAYMENTS.
 
3.1.           Interest Payments.  During the Term, the Borrowers shall pay
interest monthly, in arrears, on the first day of each calendar month, or if
such day is not a Business day, the next succeeding Business Day, commencing
June 1, 2011, on the unpaid principal amount of the Loan outstanding during the
previous calendar month at the rate equal to eighteen percent (18%) per annum
(the "Rate").  Any accrued interest remaining past due for thirty (30) days or
more shall be added to and become part of the unpaid principal balance and shall
bear interest at the rates specified in this Agreement.  In no event shall any
interest to be paid under this Agreement or under any Loan Document exceed the
maximum rate permitted by law.
 
3.2.           Principal Payments.  Commencing November 1, 2011, and on the
first day of each subsequent calendar month, Borrowers shall make monthly
installment payments of principal on the Loan in the amount of fifty thousand
dollars ($50,000) per month.  The balance of principal of the Loan and all
accrued and unpaid interest shall be due and payable on the Termination Date.
 
3.3.           Prepayment and Prepayment Fee.  The unpaid principal amount of
the Loan may not be prepaid, in full or in part, without the consent of Lender
during the first six (6) months of the Term.  From and after November 1, 2011,
upon the payment to Lender of the Prepayment Fee, any Borrower may (in its sole
discretion) prepay all or any portion of the unpaid principal amount of the Loan
prior to the Termination Date.
 
3.4.           Computation of Interest and Fees.  All interest and fees under
this Agreement shall be computed on the basis of a year consisting of three
hundred sixty (360) days for the number of days actually elapsed.
 
3.5.           Manner of Payments.  All payments with respect to the Obligations
shall be made by Borrowers to Lender at 11144 Mockingbird Dr., Omaha, NE 68137,
Attn: Vinod Gupta, without any defense, offset or counterclaim of any
kind.  Whenever any payment to be made shall otherwise be due on a day that is
not a Banking Day, such payment shall be made on the next succeeding Banking Day
and such extension of time shall be included in computing interest in connection
with any such payment.
 
3.6.           Default Fees.   Upon the occurrence of an Event of Default,
including failure to pay upon final maturity, in addition to any other payments
due and payable with respect to the Obligations under this Agreement, Borrowers
shall pay to Lender an additional charge of twenty thousand dollars ($20,000) or
the highest additional charge permitted by law, whichever is less, in
cash.  Collection of such late payment fee shall not be deemed a waiver of
Lender's right to declare a default hereunder.
 
3.7.           APPLICATION OF PROCEEDS.  The proceeds of the Loan shall be used
solely by the Borrowers to fund working capital needs of any Borrower and for
general corporate purposes of any Borrower.
 
4.           REPRESENTATIONS AND WARRANTIES.  In order to induce Lender to make
the Loan, the Borrowers, jointly and severally, make the following
representations and warranties to Lender:
 
 
7

--------------------------------------------------------------------------------

 

4.1.           Organization; Power and Qualifications.  Each of LiveDeal, Local,
Telco Canada, Velocity and Telco is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.  247 is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Nevada.  LiveDeal California is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California.  Each Borrower has all requisite corporate or company power
to own its respective properties and conduct its respective business as now
conducted.  Each Borrower is qualified to do business in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not, individually or in the aggregate, have
a Material Adverse Effect.
 
4.2.           Name and Address.  Except as set forth on Schedule 4.2 attached
hereto, during the preceding five (5) years, no Borrower has been known by any
other corporate, limited liability company or fictitious name.  Each Borrower's
principal office on the date hereof is at the address set forth in Section 14.3
of this Agreement.
 
4.3.           Capitalization.  On the date hereof, all of the issued Capital
Interests of each of Local, Velocity, 247, Telco, Telco Canada and LiveDeal
California are issued to and owned by LiveDeal.  LiveDeal has no Subsidiaries
other than the other Borrowers.  With the exception of the Subsidiaries of
LiveDeal noted in the first sentence of this Section 4.3, no Borrower has any
Subsidiaries as of the date hereof.
 
4.4.           Legally Enforceable Agreement.  The execution, delivery and
performance of this Agreement, each and all of the other Loan Documents and each
and all other instruments and documents to be delivered by the Borrowers
pursuant to this Agreement and the creation of all Liens are within the
Borrowers' corporate or limited liability company power, have been duly
authorized by all necessary or proper action, are not in contravention of any
agreement or indenture to which any Borrower, as applicable, is a party or by
which it is bound, or of the articles of incorporation, bylaws, certificate of
organization, operating agreement, or other organizational document, as the case
may be, of any Borrower, are not in contravention of any provision of law and
the same do not require the consent or approval of any governmental body,
agency, authority or any other Person which has not been obtained and a copy
thereof furnished to Lender.  This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, legal, valid and binding
obligations of each Borrower party thereto, enforceable against each such
Borrower in accordance with their respective terms, except as the enforceability
thereof may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or similar laws in effect which affect the
enforcement of creditors' rights generally or (ii) general principles of equity,
whether considered in a proceeding at law or in equity.
 
4.5.           Solvent Financial Condition.  On a combined basis, Borrowers are
Solvent.
 
4.6.           Financial Statements.  The audited financial statements of
Borrowers for the periods ending December 31, 2010 and December 31, 2009,
respectively, and the internally prepared, unaudited, financial statements of
Borrowers dated as of January 31, 2011, February 28, 2011 and March 31, 2011,
fairly present, in all material respects, the financial condition and results of
operations for the periods covered thereby.  There has been no Material Adverse
Effect since December 31, 2010.  Borrowers acknowledge and agree that Lender is
relying on such financial statements in making the Loan.  Borrowers have no
contingent liabilities (including liabilities for taxes) and no unrealized or
unanticipated losses from any unfavorable commitments, in each case which were
required to be disclosed in such financial statements in accordance with GAAP
but which were not disclosed.
 
4.7.           Joint Ventures.  Except as set forth on Schedule 4.7 attached
hereto, no Borrower is engaged in a joint venture or partnership with any other
Person (other than another Borrower) as of the date hereof.
 
 
8

--------------------------------------------------------------------------------

 


4.8.           Real Estate.  Attached hereto as Schedule 4.8 is a list showing
all real estate owned and/or leased by each Borrower, and if leased, the correct
name of the parties to such lease and the date of such lease.
 
4.9.           Patents, Trademarks, Copyrights and Licenses.  Each Borrower owns
or possesses all the patents, trademarks, service marks, trade names, copyrights
and licenses necessary for the present conduct of its business and, to the
Borrower's Knowledge, without any conflict with the rights of others.
 
4.10.         Existing Business Relationship.  There exists no actual or
threatened termination, cancellation or limitation of, or any adverse
modification or change in, the business relationship of any Borrower with any
supplier, customer or group of customers which, individually or in the
aggregate, would have a Material Adverse Effect.
 
4.11.         Investment Company Act; Federal Reserve Board Regulations.  No
Borrower is required to be registered as an "investment company", as such term
is defined in the Investment Company Act of 1940, as amended (15 U.S.C.
§§80(a)(1), et seq.).  No Borrower owns any margin security as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System
and the proceeds of the Loan made pursuant to this Agreement will be used only
for the purposes contemplated under this Agreement.  None of the proceeds will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might constitute any of the Loan under this Agreement as
"purpose credit" within the meaning of said Regulation U or Regulations T or X
of the Federal Reserve Board.  No Borrower will take, or authorize any agent
acting on its behalf to take, any action which might cause this Agreement or any
document or instrument delivered pursuant hereto to violate any regulation of
the Federal Reserve Board.
 
4.12.           Tax Returns. Each Borrower has filed all tax returns (federal,
state or local) required to be filed and paid all taxes shown thereon to be due
including interest and penalties, except to the extent such taxes are being
contested in good faith, or has provided adequate reserves therefor.  To the
Knowledge of the Borrowers, no assessments have been made against any Borrower
by any taxing authority nor has any penalty or deficiency been made by any such
authority.  To the Knowledge of the Borrowers, no federal income tax return of
any Borrower is being examined on the date hereof by the Internal Revenue
Service nor are the results of any prior examination by the Internal Revenue
Service or any state or local tax authority being contested on the date hereof
by any Borrower.
 
4.13.           Litigation.  Except as set forth on Schedule 4.13, no action or
proceeding is now pending or threatened in writing against any Borrower, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of the federal or state government or of any municipal
government or any agency or subdivision thereof, or before any arbitrator or
panel of arbitrators, which, in any case, would, individually or in the
aggregate, have a Material Adverse Effect and neither no Borrower has accepted
liability for any such action or proceeding.  There is no proceeding pending
before any governmental agency (federal, state or local) and, to the Knowledge
of the Borrowers, no investigation has been commenced before any such
governmental agency the effect of which, if adversely decided, would,
individually or in the aggregate, have a Material Adverse Effect.
 
4.14.         Receivables Locations.  Attached hereto as Schedule 4.14 is a list
showing all places at which each Borrower maintains records relating to
Receivables on the date hereof.
 
4.15.         Inventory Locations.  Attached hereto as Schedule 4.15 is a list
showing all places at which each Borrower maintains Inventory on the date
hereof.  Such list indicates whether the premises are owned or leased by each
Borrower or whether the premises are the premises of a warehouseman or other
third party, and if owned by a third party, the name and address of such third
party.
 
 
9

--------------------------------------------------------------------------------

 

4.16.         Equipment Locations.  Attached hereto as Schedule 4.16 is a list
showing all places at which each Borrower's Equipment is located on the date
hereof.  Such list indicates whether the premises are owned or leased by each
Borrower or whether the premises are the premises of a warehouseman or other
third party, and if owned by a third party, the name and address of such third
party.
 
4.17.         Title/Liens.  The Borrowers have good and valid title to the
Collateral.  There are no existing Liens on any Collateral, except for Liens
permitted by Section 8.5 of this Agreement.
 
4.18.         Existing Indebtedness.  No Borrower has existing Indebtedness,
except for Indebtedness set forth in Schedule 4.18 or permitted by Section 8.1
of this Agreement.
 
4.19.         ERISA Matters.  No Borrower sponsors any Plan.  Except as would
not have a Material Adverse Effect, no Borrower has an obligation to contribute
to a multiemployer plan (as defined in Section 4001(a)(3) of ERISA).
 
4.20.         O.S.H.A.  Each Borrower has duly complied with, and its
facilities, business, leaseholds, Equipment and other Property are in compliance
in all respects with, the provisions of the Occupational Safety and Health Act
and all rules and regulations thereunder and all similar state and local
Governmental Rules, except for any failure to comply which would not have a
Material Adverse Effect.  There are no outstanding citations, notices or orders
of non-compliance issued to any Borrower or relating to its facilities,
business, leaseholds, Equipment or other Property under any such Governmental
Rules, which would, individually or in the aggregate, have a Material Adverse
Effect.
 
4.21.         Labor Disputes.  There are no pending or threatened labor disputes
which could have a Material Adverse Effect.
 
4.22.         Location of Bank and Securities Accounts.  Attached hereto as
Schedule 4.22 is a complete and accurate list of all deposit, checking and other
bank accounts (including Deposit Accounts), all securities and other accounts
maintained with any broker dealer (including Securities Accounts) and all other
similar accounts maintained by each Borrower on the date hereof, together with a
description thereof.  Each of the accounts set forth on Schedule 4.22 to this
Agreement is maintained with the corresponding financial institution indicated
on Schedule 4.22.
 
4.23.         Compliance With Laws.  Each Borrower is in compliance with all
federal, state and local governmental rules, ordinances and regulations
("Governmental Rules") applicable to its ownership or use of properties or the
conduct of its business except where the failure to comply would not,
individually or in the aggregate, have a Material Adverse Effect.
 
4.24.         No Other Violations.  No Borrower is in violation of any term of
its certificate of organization, operating agreement or other organizational
document or agreement and no event or condition has occurred or is continuing
which constitutes or results in (or would constitute or result in, with the
giving of notice, lapse of time or other condition) a breach of, or a default
under, any agreement, undertaking or instrument to which any Borrower is a party
or by which any Borrower or any Collateral may be affected, or the imposition of
any Lien on any Collateral in each case, which would have a Material Adverse
Effect.
 
 
10

--------------------------------------------------------------------------------

 

4.25.         Hazardous Substances.  There has not been, during the period of
ownership of the Collateral by the Borrowers, nor is there now, any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substances by any Person on, under or about any
Collateral which would, individually or in the aggregate, have a Material
Adverse Effect.  The Borrowers have no Knowledge of, or reason to believe, that
there has been (i) a breach or violation of any Environmental Laws with respect
to any of the Collateral or with respect to any Borrower, which would,
individually or in the aggregate, have a Material Adverse Effect, (ii) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substances by any prior owner under or about any
Collateral which would, individually or in the aggregate, have a Material
Adverse Effect or (iii) any actual or threatened litigation, claim, assessment
or administrative proceeding of any nature relating to such matters
 
4.26.         Survival of Representations and Warranties.  The representations
and warranties of each such Borrower contained in this Agreement or in any other
Loan Document shall be true in all material respects at the time of each
Borrower's execution of this Agreement and the other Loan Documents, and
Lender's right to exercise any remedy under this Agreement based upon the breach
of such representation or warranty shall survive the execution, delivery and
acceptance hereof by Lender and the closing of the transactions described herein
or related hereto until the Obligations are finally and irrevocably paid in
full.
 
5.           FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO
LENDER.  So long as the Borrowers shall have any Obligations to Lender under
this Agreement, the Borrowers shall deliver to Lender, or shall cause to be
delivered to Lender:
 
5.1.           Annual Financial Statements.  Within one hundred (100) days after
the close of each Fiscal Year of Borrowers beginning with the Fiscal Year ending
on the last day of the preceding Fiscal Year, a complete copy of Borrowers'
combined audited financial statements, prepared in accordance with GAAP,
consisting of a balance sheet, statement of income, statement of stockholders'
equity, statement of cash flow, and financial statement footnotes related
thereto.
 
5.2.           Monthly Financial Statements and Projections.  Within fifteen
(15) business days after the end of the month for the months commencing with the
first full calendar month after the date hereof, a complete copy of internally
prepared, unaudited combined financial statements of the Borrowers, prepared in
accordance with GAAP, consisting of a balance sheet, statement of income,
statement of stockholders' equity, statement of cash flows, capital
expenditures, and financial statement footnotes related thereto.  Such monthly
financial statements shall also include an updated projection of Borrowers'
capital projects and expenditures with detail reasonably acceptable to Lender.
 
5.3.           Board of Directors Meetings.  Borrowers will provide Lender
prompt notice of all meetings of the boards of directors of any Borrower and
Lender’s designate representative shall have the right to observe such meetings
solely in a non-voting, non-contributing capacity. Notwithstanding anything
contained herein to the contrary, the board may, upon reasonable determination
that the matters to be discussed are of a sensitive nature or subject to
confidentiality provisions, exclude Lender from all or part of the meeting
relating to such matter.  If a board excludes Lender from observing a meeting,
or part thereof, Borrower will provide a reasonably detailed summary including
matters considered and actions undertaken but excluding confidential
information.
 
5.4.           Tax Returns. Within ten (10) days of filing, complete copies of
each Borrower's federal and state income tax returns.
 
5.5.           Insurance.  Annually, within thirty (30) days of the renewal date
of any insurance policy, evidence of insurance in form and content approved by
Lender, which approval shall not be unreasonably withheld, and otherwise in
compliance with Section 7.6 of this Agreement, together with a copy of the
original insurance policy.
 
 
11

--------------------------------------------------------------------------------

 

5.6.        Notice of Events of Default and Adverse Business
Developments.  Promptly after becoming aware of the existence of an Event of
Default or an adverse business development including, without limitation, the
following:
 
(i)           any dispute that may arise between any Borrower and any
governmental regulatory body or law enforcement authority, including any action
relating to any tax liability of any Borrower, if any, which if adversely
determined, would have, individually or in the aggregate, a Material Adverse
Effect;
 
(ii)          any labor controversy resulting in or threatening to result in a
strike or work stoppage against any Borrower;
 
(iii)         the maintenance of any portion of the Collateral with a value in
excess of $10,000 at any place other than at Borrower's place of business or as
permitted under this Agreement;
 
(iv)         any actual change of any Borrower's name, state of organization, or
 
(v)          can reasonably be expected to result in a Material Adverse Effect,
 
in each case, the appropriate Borrower will provide Lender with telephonic
notice followed by notice in a Record specifying and describing the nature of
such Event of Default or development, and the anticipated effect.
 
5.7.        Other Information.  Such other information respecting the financial
condition of any Borrower or any Collateral, as Lender may from time to time
reasonably request.
 
6.           ACCOUNTING.  Lender may account monthly to the Borrowers with
respect to the amounts due in connection with the Loan.  Each and every account
shall be deemed final, binding and conclusive upon the Borrowers in all
respects, as to all matters reflected therein, unless any Borrower, within
fifteen (15) days after the date the account was rendered to the Borrowers,
delivers to Lender notice in a Record of any objections which such Borrower may
have to any such account and in that event only those items expressly objected
to in such notice shall be deemed to be disputed by such Borrower.  If any
Borrower disputes the correctness of any statement, such Borrower's notice shall
specify in detail the particulars of its basis for contending that such
statement is incorrect.
 
7.           AFFIRMATIVE COVENANTS.  So long as any Borrower shall have any
Obligations to Lender under this Agreement and unless Lender has first consented
thereto in an Authenticated Record, each such Borrower shall:
 
7.1.         Business and Existence.  Preserve and maintain its separate
existence and rights, privileges and franchises, except where the failure to so
maintain and preserve would not reasonably be expected to have a Material
Adverse Effect.
 
7.2.         Trade Names.  Transact business in its own name and invoice all of
its Receivables in its own name unless it shall have provided thirty (30) days
prior notice in writing to Lender of the use of a new or additional name;
provided that each Borrower may transact business in the name of "LiveDeal",
"Velocity", "Local Marketing Experts", and "Telco Billing".
 
 
12

--------------------------------------------------------------------------------

 
 
7.3.           Transactions with Affiliates.  Except as set forth on Schedule
7.3, it shall not engage in transactions with any Affiliates except in the
ordinary course of business or on an arms-length basis.
 
7.4.           Taxes.  Pay and discharge all taxes, assessments, government
charges and levies imposed upon it, its income or its profits or upon any
Collateral prior to the date on which penalties attach thereto, except where the
same may be contested in good faith by appropriate proceedings, if necessary,
being diligently conducted, or appropriate reserves therefore have been
established.  Such Borrower will pay all costs to be paid on taxes, assessments
or governmental charges levied, assessed, imposed or payable upon or with
respect to the Collateral or any part thereof except where the same may be
contested in good faith, by appropriate proceedings, if necessary, being
diligently conducted or appropriate reserves therefore have been established.
 
7.5.           Compliance with Laws.  Comply with all Governmental Rules
applicable to it including, without limitation, all laws and regulations
regarding the collection, payment and deposit of employees' income, unemployment
and social security taxes, except where the failure to comply would have,
individually or in the aggregate, a Material Adverse Effect.
 
7.6.           Maintain Properties; Insurance.  Safeguard, preserve and protect
all Collateral and keep all Collateral insured with insurance companies licensed
to do business in the states where the Collateral is located against loss or
damage, in such amounts and of such types usually carried on similar property by
similar companies.  Such Borrower shall deliver complete, certified to be true
copies of each insurance policy or policies or certificates of insurance to
Lender containing endorsements in form satisfactory to Lender naming Lender as
loss payee or additional insured, as appropriate, with reference to the
foregoing hazard insurance insuring the Collateral and providing that the
insurance shall not be canceled, amended or terminated except upon thirty (30)
days' prior written notice to Lender.  Such Borrower shall promptly notify
Lender of any event or occurrence causing a material loss or a material decline
in the value of Collateral or the existence of an event justifying a material
claim under any insurance and the estimated amount thereof.
 
7.7.           Business Records.  Keep adequate records and books of account
with respect to its business activities in which proper entries are made in
accordance with sound bookkeeping practices reflecting all of its financial
transactions.
 
7.8.           Litigation.  Give Lender prompt notice of any suit at law or in
equity against it involving money or property, except where the uninsured
portion of such claim would be less than $25,000.
 
7.9.           Damage or Destruction of Inventory.  Maintain or cause to be
maintained in good condition (ordinary wear and tear and any casualty or
condemnation excepted) and preserve the Inventory from material loss, damage or
destruction of any nature whatsoever and provide Lender with prompt notice in a
Record of any material destruction or material damage to any Inventory and of
the occurrence of any condition or event which has caused, or may cause a
material loss or depreciation in the value of the Inventory.
 
7.10.           Access to Books and Records.  Subject to Section 13.18, provide
Lender with such reports and with access, upon reasonable advance notice and
during its normal business hours, to its books and records and permit Lender to
copy and inspect such reports and books and records all as Lender deems
necessary or desirable to enable Lender to monitor the credit facilities
extended hereby.  Upon reasonable advance notice, Lender may examine and inspect
the Inventory, Equipment or other Collateral and may examine, inspect and copy
all books and records with respect thereto at any time during its normal
business hours.  Such Borrower shall maintain records respecting Inventory,
including a perpetual inventory, and all other Collateral at all times that are
full, accurate and complete in all material respects.  Borrowers shall be
entitled to have an officer of any Borrower present during any such inspection.

 
13

--------------------------------------------------------------------------------

 
 
7.11.         Solvent.  On a combined basis with all other Borrowers, continue
to be Solvent.
 
7.12.         Compliance With Environmental Laws.  Comply with all applicable
Environmental Laws, except where the failure to comply would not, individually
or in the aggregate, have a Material Adverse Effect.
 
7.13.         Compliance with ERISA and other Employment Laws.  Comply with all
applicable provisions of ERISA and the Code, and any other applicable laws,
rules or regulations relating to the compensation of employees and funding of
employee pension plans, except where the failure to comply would not,
individually or in the aggregate, have a Material Adverse Effect.
 
7.14.         Delivery of Documents.  Notify Lender if any proceeds of
Receivables shall include, or any of the Receivables shall be evidenced by,
notes, trade acceptances or instruments or documents, or if any Inventory is
covered by documents of title or chattel paper, whether or not negotiable, and
if required by Lender, in order to perfect its security interest in and to such
Collateral or, after the occurrence and during the continuance of an Event of
Default and in connection with the exercise of the rights and remedies of Lender
pursuant to the Loan Documents or applicable law, to realize the full value of
such Collateral, promptly deliver them to Lender appropriately endorsed.  Such
Borrower waives protest regardless of the form of the endorsement.  If such
Borrower fails to endorse any instrument or document, Lender is authorized to
endorse it on such Borrower's behalf.
 
7.15.         Leases.  Keep the leases set forth on Schedule 4.8 attached hereto
in full force and effect (except as otherwise indicated on Schedule 4.8),
including by way of extension of the term thereof, if necessary, and cure any
default thereunder, except where the failure to keep such leases in full force
and effect would not reasonably be expected to have a Material Adverse Effect.
 
7.16.         Account Control Agreements.  Within fifteen (15) days of the date
of this Agreement, Borrowers shall cause the following financial institutions:
Wells Fargo N.A., Citibank N.A. and Bank of Nevada, to each execute and deliver
an account control agreement in favor of Lender with respect to each of
Borrowers' deposit accounts identified in Schedule 4.22 to this Agreement, in
form reasonably acceptable to Lender.
 
7.17.         Additional Assurances.  Make, execute and deliver to Lender such
notes, deeds of trust, mortgages, security agreements, assignments, financing
statements and other documents as Lender or its attorneys may reasonably request
to evidence and secure the Obligations as contemplated by the Loan Documents.
 
8.           NEGATIVE COVENANTS.  So long as it shall have any Obligations to
Lender under this Agreement and unless Lender has first consented thereto in an
Authenticated Record, each such Borrower shall not:
 
8.1.           Indebtedness.  Create, incur, assume or suffer to exist,
voluntarily or involuntarily, any Indebtedness, except (i) Obligations to
Lender, (ii) trade debt incurred in the ordinary course of its business, (iii)
purchase money financing and equipment leases for new equipment which do not
exceed in the aggregate $25,000 in any Fiscal Year, (iv) any Indebtedness of any
Borrower existing on the date hereof and set forth on Schedule 4.18 and any
renewals or refinancings of such Indebtedness, (v) debt incurred by Borrowers to
simultaneously prepay in full all Indebtedness to Lender as permitted under this
Agreement,  and (vi) Indebtedness owing to a Person that is a Borrower.
 
 
14

--------------------------------------------------------------------------------

 
 
8.2.           Mergers; Consolidations; Acquisitions.  Enter into any merger,
consolidation, reorganization or recapitalization with any other Person, acquire
all of the assets, or a material portion of the assets of any Person or acquire
the stock of any Person, whether by merger, consolidation, purchase of stock or
otherwise (each, an "Acquisition").
 
8.3.           Sale or Transfer.  Sell, transfer, lease, convey, any Collateral
or grant any Person an option with respect thereto; provided, however, that the
foregoing shall not prohibit (i) sales or leases of Inventory in the ordinary
course of its business, (ii) sales of obsolete, worn out Collateral no longer
used - or useful in the ordinary course of its business, (iii) the sale or
disposition of cash equivalents in the ordinary course of business, (iv)
dispositions of owned or leased vehicles in the ordinary course of business, (v)
leases, subleases, licenses and sublicenses of real property in the ordinary
course of business, (vi) exchanges or trade-ins of equipment or other assets in
the ordinary course of business, (vii) sales or transfers from any Borrower to
any other Borrower, and (viii) the license of intellectual property rights in
the ordinary course of business.
 
8.4.           Defaults.  Permit the landlord of any premises leased by it or
any Borrower, to declare a default under any lease with respect to such leased
premises while its Inventory is stored at such leased premises, which default
remains uncured after any stated cure period in such lease or for a period in
excess of thirty (30) days from its occurrence, whichever is greater, unless
such default is being contested by it in good faith (and by appropriate
proceedings if such proceedings are required to make a good faith contest), and
such good faith contest is being diligently conducted.
 
8.5.           Limitations on Liens.  Suffer any Lien encumber or grant any
interest of any nature in, on any of its Collateral, except (each, a "Permitted
Lien" and collectively, the "Permitted Liens") (i) purchase money Liens on new
equipment securing not more than $25,000 in the aggregate in any Fiscal Year,
(ii) Liens for taxes, assessments and other governmental charges not yet due and
payable or which are being contested in good faith and for which adequate
reserves have been established, (iii) Liens of lessors, landlords, carriers,
vendors, warehousemen, mechanics, laborers, repairmen, materialmen and the like
incurred in the ordinary course of business for sums not yet due and payable or
which are being contested in good faith and which, individually or in the
aggregate, are not material, (iv) Liens incurred or deposits made in the
ordinary course of business (1) in connection with workers' compensation,
unemployment insurance and other types of social security or (2) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and similar
obligations, in each case to the extent not incurred or made in connection with
the borrowing of money, which, individually or in the aggregate, are not
material, (v) any attachment or judgment Lien that does not result in an Event
of Default under Section 12, (vi) as to real property owned by it, leases or
subleases granted to others, easements, rights-of-way, restrictions and other
similar charges and encumbrances granted, entered into or created in the
ordinary course of business and which do not, individually or in the aggregate,
present a reasonable likelihood of a Material Adverse Effect, (vii) Liens in
favor of Lender, (viii) Liens consisting of rights of set-off of a customary
nature or bankers' liens on amounts on deposit, whether arising by contract or
law, incurred in the ordinary course of business with respect to those
depository accounts listed on Schedule 4.22, (ix) continuations of Liens that
are permitted under subsections (i)-(ix) hereof.
 
8.6.           Distributions.  Make or declare any dividend or distribution in
respect of any Capital Interests of Borrowers, or take any action which would
have an effect equivalent to the foregoing, except a periodic dividends to
LiveDeal, to the extent LiveDeal is the holder of the Capital Interests of the
other Borrowers, limited in any particular year to the federal and state income
tax liability of any direct or indirect holder of the Capital Interests of the
Borrowers in respect of the taxable income of Borrowers, in the aggregate on a
combined basis.
 
 
15

--------------------------------------------------------------------------------

 
 
8.7.           Fiscal Year.  Change its Fiscal Year, except on not less than
thirty (30) days' prior written notice to Lender.
 
8.8.           Removal of Collateral.  Remove, or cause or permit to be removed,
any of the Collateral from the premises where such Collateral is currently
located (and in the case of Receivables, Inventory and Equipment, from the
premises set forth on Schedules 4.14, 4.15 and 4.16 of this Agreement,
respectively), except on not less than thirty (30) days' prior written notice to
Lender, except as set forth on Schedule 8.9 for sales of Inventory in the
ordinary course of business, sales of obsolete, worn out Collateral no longer
used in the ordinary course of business, and sales of Collateral permissible
under Section 8.3 hereof.
 
8.9.           Transfer of Notes or Accounts.  Sell, assign, transfer, discount
or otherwise dispose of any Receivables or any promissory note or other
instrument payable to it with or without recourse except in the ordinary course
of business.
 
8.10.         Change of Business.  Cause or permit a material change in the
nature of its business as conducted on the date of this Agreement.
 
8.11.         Change of Control.  Cause or permit a Change of Control.
 
8.12.         Change of Accounting Practices.  Change its present accounting
principles or practices in any material respect, except upon notice to Lender in
a Record or as may be required or permitted by changes in GAAP.
 
8.13.         Inconsistent Agreement.  Enter into any agreement containing any
provision which would be violated by the performance of its Obligations or other
obligations under this Agreement or any other Loan Document if the result
thereof would, individually or in the aggregate, have a Material Adverse Effect.
 
8.14.         Loans or Advances.  Make any loans or advances to any Person,
other than (i) loans and advances to employees incurred in the ordinary course
of business not in excess of $5,000 in the aggregate at any one time outstanding
and (ii) extensions of trade credit or similar advances to third parties in the
ordinary course of business.
 
8.15.         Investments.  Make any investment in any Person including, without
limitation, in any Affiliates or form any Affiliates not existing on the date
hereof, except (i) as permitted by this Agreement and (ii) investments in cash
and cash equivalents, and, to the extent not included in the foregoing, the
following: (1) direct obligations of the United States or any agency thereof;
(2) commercial paper of a domestic issuer rated highest by one of the major
rating agencies; and (3) stock, obligations and securities received in the
settlement of debts created in the ordinary course of business not in excess of
$25,000 in the aggregate at any one time outstanding.
 
8.16.         Bank and Securities Accounts; Deposits.  Establish any new
deposit, checking, securities or other similar account (including Deposit
Accounts and Securities Accounts), maintain any account other than those
accounts specified on Schedule 4.22 to this Agreement, deposit Proceeds from the
sale of Collateral in any account other than a Deposit Account specified on
Schedule 4.22, permit the cash balance of the accounts set forth on Schedule
5.22 to exceed the corresponding balance limit indicated on Schedule 4.22 or
permit anything other than the proceeds from lottery sales to be deposited in
the account identified as Item 1 on Schedule 4.22.
 
 
16

--------------------------------------------------------------------------------

 
 
9.           CONDITIONS PRECEDENT.  The obligation of Lender to make the Loan to
the Borrowers is subject to satisfaction of the following conditions precedent:
 
(i)           Each of the representations and warranties set forth in Article 4
of this Agreement and in the other Loan Documents shall be true and correct in
all material respects as of such time, except to the extent the same expressly
relate to an earlier date.
 
(ii)          All necessary regulatory approvals or consents for the
transactions contemplated hereby shall have been obtained and evidence thereof
provided to Lender, any applicable waiting periods shall have expired and such
approvals and consents shall remain in full force and effect.
 
(iii)         No Material Adverse Effect shall have occurred since December 31,
2010, and no Event of Default shall exist hereunder as of such date.
 
(iv)         Lender shall have received such other documents and materials as it
may have reasonably requested.
 
(v)         This Agreement and the Note shall have been duly executed and
delivered by the Borrowers to the Lender.
 
(vi)         The General Security Agreement, UCC-1 financing statements and
fixture filings shall have been duly executed and delivered by the Borrowers, to
the Lender.  Said General Security Agreement, UCC-1 financing statements and
fixture filings shall secure the Obligations and create first priority Liens on
the Property and fixtures to the real property.
 
(vii)        Borrowers' budget, capital projects and expenditures projection for
Fiscal Year 2011 in form and content reasonably acceptable to Lender shall have
been delivered to Lender.
 
(viii)       [Intentionally omitted.]
 
(ix)          LiveDeal and DatabaseLLC shall have executed and delivered that
certain Customer List Agreement dated the date hereof.
 
(x)           [Intentionally omitted.]
 
(xi)          Certificates, dated the date hereof, of an authorized
representative of each Borrower shall have been delivered to Lender which (1)
attach a true and complete copy of each such Borrowers' certificate of
incorporation, certificate of organization, bylaws, operating agreement, or
other organizational documents, (2) attach a true and complete copy of the
resolutions or consents of each such Borrower (in form and substance
satisfactory to Lender) and of all documents evidencing all necessary limited
liability company action taken by it to authorize this Agreement, the Loan
Documents to which it is a party and the transactions contemplated thereby, (3)
set forth the incumbency of each such Borrower's authorized representatives who
may sign this Agreement and the Loan Documents, including therein a signature
specimen of such authorized representative and (4) attach a certificate of good
standing for each such Borrower.
 
(xii)         A legal opinion, substantially in the form attached hereto as
Exhibit C and dated the date hereof, shall have been duly executed and delivered
by Borrowers' counsel to the Lender.
 
(xiii)        The Borrowers shall have paid to Lender the Origination Fee and
the costs, expenses and fees described in Section 13.7 of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(xiv)        Such other certificates, approvals, opinions and documents as the
Lender or the title company may reasonably require shall have been delivered to
Lender.
 
All of the documents referred to above and all other documents to be delivered
by the Borrowers to the Lender pursuant to this Agreement are collectively
referred to as the "Loan Documents."
 
10.         TERM.  Unless sooner terminated by Lender pursuant to the terms of
this Agreement, the period during which Loan shall be available shall be the
period commencing on the date hereof and concluding on the Termination Date.
 
11.         EVENTS OF DEFAULT.
 
11.1.      Defaults.  Upon the happening of any of the following events
(individually an "Event of Default," collectively "Events of Default"):
 
(i)           if the Borrowers shall fail to make any payment when due on any
Obligation under this Agreement or any other Loan Document and such failure
shall continue for a period of five (5) Banking Days; or
 
(ii)          if the Borrowers shall fail to maintain the insurance required by
Section 7.6 or Section 7.16 of this Agreement; or
 
(iii)         if any Borrower shall fail to comply with any term, condition or
covenant contained in this Agreement, other than the failure to maintain
insurance in compliance with Section 7.6 of this Agreement, contained in this
Agreement and such failure continues for a period in excess of fifteen (15) days
after notice thereof is given by Lender to such Borrower; or
 
(iv)         if any Borrower shall fail to comply with any term, condition or
covenant contained in any Loan Document or other agreement between Lender and
any Borrower and such failure continues for any applicable grace and/or notice
period; or
 
(v)          if Borrowers, on a combined basis, shall cease to be Solvent, make
an assignment for the benefit of its creditors, call a meeting of its creditors
to obtain any general financial accommodation, suspend business or if any case
under any provision of the Bankruptcy Code, including provisions for
reorganizations, shall be commenced by or against any Borrower (and if commenced
against any Borrower, such case shall not have been discharged or dismissed
within forty-five (45) days of its commencement) or if a receiver, trustee or
equivalent officer shall be appointed for all or any of the properties of any
Borrower; or
 
(vi)         if any statement, representation or warranty contained in any Loan
Document or made by any Borrower in connection with this Agreement or any Loan
shall be false or misleading in any material respect when made; or
 
(vii)        if any federal or state tax Lien in excess of $5,000 is filed of
record against any Borrower and is not bonded or discharged within sixty (60)
days of filing, unless such Lien is being contested in good faith and, if
necessary, by appropriate proceedings diligently conducted, or appropriate
reserves therefore have been established and which, individually or in the
aggregate, are not material; or
 
 
18

--------------------------------------------------------------------------------

 

(viii)       if a judgment shall be entered against any Borrower in any action
or proceeding and shall not be stayed, vacated, bonded, appealed (with a bond
posted), paid or discharged within thirty (30) days of entry, except a judgment
where the uninsured portion of the claim together with the uninsured portion of
all judgments which have not been stayed, vacated, bonded, paid or discharged
within thirty (30) days of entry against all Borrowers is less than $25,000 in
the aggregate and the insurance companies have not disputed liability for the
insured portion of such judgments in writing; or
 
(ix)          if any obligation of any Borrower in respect of any Indebtedness
in excess of $25,000 in the aggregate (other than Indebtedness to Lender) shall
be entitled to be declared, or shall become, due and payable prior to its stated
maturity and shall not have been paid within the applicable time period; or
 
(x)           upon the occurrence of a Change of Control.
 
Then, and in any such event, Lender may terminate this Agreement without prior
notice or demand to any Borrower or may demand payment in full of all
Obligations (whether otherwise then payable on demand or not) without
terminating this Agreement and shall, in any event, be under no further
responsibility to extend any credit or afford any financial accommodation to any
Borrower, whether under this Agreement or otherwise.
 
11.2.      Obligations Immediately Due.  Upon the Termination Date, all of the
Borrowers' Obligations to Lender including, but not limited to, the Loan shall
immediately become due and payable without further notice or demand.
 
11.3.      Continuation of Security.  Notwithstanding any termination, until all
Obligations of the Borrowers shall have been fully paid and satisfied, Lender
shall retain all security in and title to all Collateral held by Lender under
the Loan Documents.
 
12.         REMEDIES OF LENDER.  Upon the occurrence of any Event of Default or
upon any termination of this Agreement, Lender shall have, in addition to all of
its other rights under this Agreement, all of the rights and remedies provided
in the Loan Documents.
 
13.         GENERAL PROVISIONS.
 
13.1.       Rights Cumulative.  Lender's rights and remedies under this
Agreement shall be cumulative and non-exclusive of any other rights or remedies
which Lender may have under any other agreement or instrument, by operation of
law or otherwise.
 
13.2.       Successors and Assigns.  This Agreement is entered into for the
benefit of the parties hereto and their successors and assigns.  It shall be
binding upon and shall inure to the benefit of the parties, their successors and
assigns.  Lender shall have the right, without the necessity of any further
consent or authorization by any Borrower, to sell, assign, securitize or grant
participation in all, or a portion of, Lender's interest in the Loan, to other
financial institutions of the Lender's choice and on such terms as are
acceptable to Lender in its sole discretion.
 
13.3.       Notice.  Wherever this Agreement provides for notice to any party
(except as expressly provided to the contrary), it shall be given by messenger,
facsimile, certified U.S. mail with return receipt requested or nationally
recognized overnight courier with receipt requested, and be effective when
either received or receipt rejected by the party to whom addressed, and shall be
addressed as follows, or to such other address as the party affected may
hereafter designate:
 
 
19

--------------------------------------------------------------------------------

 
 
If to Lender:                       Everest Group LLC
11144 Mockingbird Drive
Omaha, Nebraska 68137
Attn:  Vinod Gupta
Tel:  (402) 596-1000
Fax:  (402) 505-7592
Email:  vinodgupta1946@gmail.com


With a copy to:                   Fraser Stryker PC LLO
500 Energy Plaza
409 South 17th Street
Omaha, Nebraska  68102
Attn:  Paul J. Halbur
Tel:   (402) 341-6000
Fax:  (402) 341-8290
Email:  phalbur@fraserstryker.com


If to Borrowers:                 LiveDeal, Inc.
2490 East Sunset Road, Suite 100
Las Vegas, NV 89120
Attn: Kevin Hall
Tel:  (702) 589-5319
Fax:  (702) 939-0247
Email: khall@livedeal.com


With a copy to:                  Snell & Wilmer LLP
One Arizona Center
Phoenix, AZ 85004-2202
Attn: Dan Mahoney, Esq.
Tel:  602-382-6206
Fax: 602-382-6070
E-mail: dmahoney@swlaw.com


13.4.       Strict Performance.  The failure, at any time or times hereafter, to
require strict performance by any Borrower of any provision of this Agreement
shall not waive, affect or diminish any right of Lender thereafter to demand
strict compliance and performance therewith.  Any suspension or waiver by Lender
of any Default or Event of Default by the Borrowers under this Agreement or any
other Loan Document shall not suspend, waive or affect any other Default or
Event of Default by any Borrower under this Agreement or any other Loan
Document, whether the same is prior or subsequent thereto and whether of the
same or a different type.
 
13.5.       Waiver.  Each Borrower waives presentment, protest, notice of
dishonor and notice of protest upon any instrument on which it may be liable to
Lender as maker, endorser, guarantor or otherwise.
 
13.6.       Construction of Agreement.  The parties hereto agree that the terms
and language of this Agreement were the result of negotiations between the
parties, and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against either party.  Any controversy over the
construction of this Agreement shall be decided mutually without regard to
events of authorship or negotiation.
 
 
20

--------------------------------------------------------------------------------

 
 
13.7.     Expenses.  Upon the making of the Loan under this Agreement, Borrower
will pay Lender  a maximum of $20,000 in respect of legal counsel fees and all
other out-of-pocket expenses in connection with the negotiation and execution of
this Agreement and the Loan documents.  If, at any time or times subsequent to
the date hereof, regardless of whether or not an Event of Default then exists or
any of the transactions contemplated under this Agreement are concluded, Lender
engages outside (non-employee) counsel for advice or other representation, or
incurs reasonable, out-of-pocket, documented legal expenses, or reasonable,
out-of-pocket, documented consulting fees and expenses, or other reasonable
costs or out-of-pocket expenses in connection with: (i) the negotiation and
preparation of this Agreement or any other Loan Document, or any amendment of or
modification of this Agreement or any other Loan Document; (ii) the
administration of this Agreement or any of the other Loan Documents and the
transactions contemplated hereby and thereby; (iii) periodic audits and
appraisals performed by Lender (limited to two per Fiscal Year); (iv) any
litigation, contest, dispute, suit, proceeding or action (whether instituted by
Lender, any Borrower or any other Person) in any way relating to the Collateral,
this Agreement or any other Loan Document or any Borrower's affairs; (v) the
perfection of any Lien on the Collateral; (vi) any attempt to enforce any rights
or remedies of Lender against any Borrower or any other Person which may be
obligated to Lender by virtue of this Agreement or any other Loan Document
including, without limitation, an account debtor; or (vii) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon the Collateral; then, in any such event,
the reasonable out-of-pocket, documented attorneys' fees and expenses arising
from such services and all reasonable out-of-pocket, documented expenses, costs,
charges and other fees of such counsel of Lender or relating to any of the
events or actions described in this Section 13.7 shall be payable by the
Borrowers to Lender within ten (10) Banking Days of demand thereof, and to the
extent not paid shall be additional Obligations under this Agreement secured by
the Collateral.   Lender, on or prior to the date hereof, and each of its
assignees, on or prior to the date of such assignment (and from time to time
thereafter upon the request of any Borrower), shall deliver to the Borrowers two
duly completed copies of (x) Internal Revenue Service Form W-9, (y)  Internal
Revenue Service Form W-8BEN or (z) Internal Revenue Service Form W-8ECI, as
applicable, or in each case an applicable successor form; (a "Tax
Certificate").  If Lender or its assignees has timely delivered a Tax
Certificate, if any taxes (excluding taxes imposed upon or measured by the net
income of Lender, but including any intangibles tax, stamp tax or recording tax)
shall be payable on account of the execution or delivery of this Agreement, or
the execution, delivery, issuance or recording of any other Loan Document, or
the creation of any of the Obligations under this Agreement, by reason of any
existing or hereafter enacted federal or state statute, the Borrowers will pay
(or will promptly reimburse Lender for the payment of) all such taxes including,
but not limited to, any interest and penalties thereon attributable to
Borrowers' actions or failure to act in connection therewith, and will
indemnify, defend and hold Lender harmless from and against any liability
arising from any of the foregoing.  The Borrowers shall also reimburse Lender
for all other reasonable expenses incurred by Lender in connection with the
transactions contemplated under this Agreement and the other Loan Documents.
 
13.8.     Reimbursements.  With respect to any amount advanced by Lender and
required to be reimbursed by the Borrowers pursuant to the provisions of Section
13.7 of this Agreement, it is hereby agreed that Lender may charge any such
amount to any Borrower's account referred to in Section 2.3 of this Agreement on
the dates such reimbursement is made.  The Borrowers' obligations under Section
13.7 of this Agreement shall survive termination of the other provisions of this
Agreement.
 
13.9.     Waiver of Right to Jury Trial.
 
(i)           The Borrowers and Lender recognize that in matters related to the
Loan and this Agreement, and as it may be subsequently modified and/or amended,
any such party may be entitled to a trial in which matters of fact are
determined by a jury (as opposed to a trial in which such matters are determined
by a federal or state judge).  By execution of this Agreement, Lender and the
Borrowers will give up their respective right to a trial by jury.  The Borrowers
and Lender each hereby expressly acknowledge that this waiver is entered into to
avoid delays, minimize trial expenses and streamline the legal proceedings in
order to accomplish a quick resolution of claims arising under or in connection
with the Note and this Agreement.

 
21

--------------------------------------------------------------------------------

 

(ii)           WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, THE BORROWERS AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT THE BORROWERS OR LENDER MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION, DIRECTLY OR INDIRECTLY, AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN, THIS AGREEMENT, OR ANY
TRANSACTION CONTEMPLATED THEREBY OR HEREBY, BEFORE OR AFTER MATURITY.
 
(iii)         CERTIFICATIONS.  EACH BORROWER HEREBY CERTIFIES THAT NEITHER ANY
REPRESENTATIVE NOR AGENT OF LENDER NOR LENDER'S COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  EACH BORROWER ACKNOWLEDGES
THAT LENDER HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATION HEREIN.
 
13.10.   Indemnification by Borrowers/Waiver of Claims.  Each Borrower hereby
covenants and agrees to indemnify, defend (with counsel selected by Lender) and
hold harmless Lender and its officers, partners, employees, consultants and
agents from and against any and all claims, damages, liabilities, costs and
expenses (including, without limitation, the actual fees and expenses of
counsel) which may be incurred by or asserted against Lender or any such other
Person in connection with:
 
(i)           any investigation, action or proceeding arising out of or relating
to this Agreement, the Loan, any of the other Loan Documents, any other
agreement relating to any of the Obligations, any of the Collateral or any act
or omission relating to any of the foregoing, excluding, however, any loss,
cost, damage, liability or expenses to the extent arising as a result of the
gross negligence or willful misconduct of the party seeking to be indemnified
under this Section 13.10(i); or
 
(ii)          any taxes, liabilities, claims or damages relating to the
Collateral or Lender's Liens thereon; or
 
(iii)         any broker's commission, finder's fee or similar charge or fee
other than those incurred by Lender or its Affiliates in connection with the
Loan and the transactions contemplated in this Agreement.
 
13.11.   Savings Clause for Indemnification.  To the extent that the undertaking
to indemnify, pay and hold harmless set forth in Section 13.10 of this Agreement
may be unenforceable because it is violative of any law or public policy, the
Borrowers shall contribute the maximum portion which they are permitted to pay
and satisfy under applicable law to the payment and satisfaction of all matters
referred to under Section 13.10 of this Agreement.
 
13.12.   Waiver.  To the extent permitted by applicable law, no claim may be
made by any Borrower or any other Person against Lender or any of its
affiliates, partners, officers, employees, agents, attorneys or consultants for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract, tort or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or the other Loan
Documents or any act, omission or event occurring in connection therewith; and
each Borrower hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.  Neither Lender nor any of its affiliates, partners,
officers, employees, agents, attorneys or consultants shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the transactions contemplated hereby, except for its or their
own gross negligence or willful misconduct.
 
 
22

--------------------------------------------------------------------------------

 

13.13.    Entire Agreement; Amendments; Lender's Consent.  This Agreement
(including the exhibits and schedules hereto) and the other Loan Documents
supersede, with respect to their subject matter, all prior and contemporaneous
agreements, understandings, inducements or conditions between the respective
parties, whether express or implied, oral or written.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in a Record Authenticated by Lender and such Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
13.14.    Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.
 
13.15.    Severability of Provisions.  Any provision of this Agreement or any of
the other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or the other Loan Documents or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
13.16.    Headings.  The headings preceding the text of this Agreement are
inserted solely for convenience of reference and shall not constitute a part of
this Agreement or affect its meaning, construction or effect.
 
13.17.    Exhibits and Schedules.  All of the exhibits and schedules to this
Agreement are hereby incorporated by reference herein and made a part hereof.
 
13.18.    Confidentiality.  Lender agrees that it will not disclose without the
prior consent of the Borrowers (other than on a need-to-know basis to its
employees, its subsidiaries, an Affiliate of a Lender or to its auditors or
counsel) any information with respect to any Borrower which is furnished
pursuant to this Agreement or any of the other Loan Documents; provided that
Lender may disclose any such information (a) as has become generally available
to the public or has been lawfully obtained by Lender from any third party under
no duty of confidentiality to  any Borrower, (b) as may be required or
appropriate in any report, statement or testimony submitted to, or in respect to
any inquiry, by, any municipal, state or federal regulatory body having or
claiming to have jurisdiction over Lender, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation
(provided that Lender shall use reasonable efforts to provide Borrower notice of
such disclosure) and (d) in order to comply with any law, order, regulation,
ruling or other requirement of law applicable to  Lender.
 
 
23

--------------------------------------------------------------------------------

 

14.       GOVERNING LAW; CONSENT TO JURISDICTION.
 
(A)           IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEVADA SHALL GOVERN
THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST
EXTENT PERMITTED BY LAW, LENDER AND EACH BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
 
(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, ANY BORROWER
OR OTHER PARTY TO THIS TRANSACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE INSTITUTED IN THE SOLE OPTION OF LENDER IN ANY FEDERAL OR STATE COURT
LOCATED IN NEBRASKA, AND LENDER AND EACH BORROWER WAIVE ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND LENDER AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  THE BORROWERS
SHALL DESIGNATE FROM TIME TO TIME AN AUTHORIZED AGENT HAVING AN OFFICE IN THE
STATE OF NEBRASKA TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING AND AGREE
THAT SERVICE OF PROCESS UPON SUCH AGENT AT SUCH ADDRESS AND WRITTEN NOTICE OF
SUCH SERVICE ON ANY BORROWER MAILED OR DELIVERED TO SUCH BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON SUCH BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEBRASKA.  EACH BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE OF
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEBRASKA (WHICH
OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS) AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEBRASKA OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.  EACH
BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS CONSENT TO
JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER
KNOWINGLY AND VOLUNTARILY.
 
[signatures on following pages]
 
 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their representatives thereunto duly authorized on the day and year
first above written.


EVEREST GROUP LLC
 
LIVEDEAL, INC., a Nevada corporation formerly
   
known as YP Corp.
By:
/s/ Vinod Gupta
   
Name: Vinod Gupta
 
By:
/s/ Kevin A. Hall
Title: Manager
 
Name: Kevin A. Hall
   
Title: President and Chief Executive Officer
     
LOCAL MARKETING EXPERTS, INC.
 
VELOCITY MARKETING CONCEPTS, INC.
     
By:
/s/ Kevin A. Hall
 
By:
/s/ Kevin A. Hall
Name: Kevin A. Hall
 
Name: Kevin A. Hall
Title: President
 
Title: President
     
247 MARKETING, LLC
 
TELCO BILLING, INC
     
By:
/s/ Kevin A. Hall
 
By:
/s/ Kevin A. Hall
Name: Kevin A. Hall
 
Name: Kevin A. Hall
Title: President
 
Title: President
     
TELCO OF CANADA, INC.
 
LIVEDEAL, INC., a California corporation
     
By:
/s/ Kevin A. Hall
 
By:
/s/ Kevin A. Hall
Name: Kevin A. Hall
 
Name: Kevin A. Hall
Title: President
 
Title: President

 
 
25

--------------------------------------------------------------------------------

 